                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

      Plaintiff,

v.                                                        Case No: 8:19-mc-77-T-30AEP

CHARLES IRIZARRY,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Anthony E. Porcelli (Dkt. 6). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 6) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     The Commission’s application (Dkt. 1) is GRANTED.
3.   Pursuant to Section 20(c) of the Securities Act and Section 21(e) of the

     Exchange Act, Irizarry is directed to comply with the Commission Order by

     paying disgorgement in the amount of $6,000; prejudgment interest in the

     amount of $337.85; and a civil penalty of $12,000 together with additional

     post-order interest pursuant to 17 C.F.R. § 201.600 and 31 U.S.C. § 3717,

     accruing from the date of the Commission Order to the entry of final

     judgment in this action.

4.   Within fourteen days of entry of final judgment in this action, Irizarry is

     directed to pay the above amounts to the Commission. Payment may be made

     electronically to the Commission, which should be directed to provide

     detailed ACH transfer/Fedwire instructions upon request made to

     Disgorgement-Penalty@sec.gov and/or (202) 551-7940. Payment may also

     be made directly from a bank account via Pay.gov through the SEC website

     at https://www.sec.gov/paymentoptions. Irizarry may also pay by certified

     check, bank cashier’s check, or United States postal money order, made

     payable to the Securities and Exchange Commission and setting forth the title

     and civil action number of this action and the name of this Court, and

     specifying that payment is made pursuant to the final judgment entered in

     this action. The funds may also be hand-delivered or mailed to:

     Enterprise Services Center
     Accounts Receivable Branch HQ Bldg.,
     Room 181, AMZ-341
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169


                                    2
     Payments must be accompanied by a cover letter identifying Irizarry as the

     defendant in this action, the name of this Court, and the docket number of

     this action. A copy of the cover letter and payment confirmation must be

     sent to the following:

     Elizabeth Goody
     Securities and Exchange Commission
     New York Regional Office
     200 Vesey Street, Suite 400
     New York, NY 10281

5.   Irizarry is notified that, by making such payment, Irizarry will relinquish all

     legal and equitable right, title, and interest in such funds, and no portion of

     such funds shall be returned to Irizarry.

6.   The Commission is directed to send funds received to the United States

     Treasury.

7.   Irizarry is directed to pay the Commission post-judgment interest on any

     delinquent amounts pursuant to 28 U.S.C. § 1961.

8.   Irizarry is notified that, if Irizarry does not pay the above amounts, the

     Commission may enforce the final judgment entered in this action through

     the remedies available by law to collect the unpaid balance. Such remedies

     include:

     a.     With respect to disgorgement and prejudgment interest, civil
     contempt proceedings, all collection procedures authorized by Rule
     69(a), Federal Rules of Civil Procedure, and the state law remedies
     incorporated therein, including but not limited to the remedies
     delineated in the New York Civil Practice Law and Rules and the
     New York Debtor and Creditor Law;


                                      3
            b.     With respect to the civil penalty, all collection procedures
            authorized by the Federal Debt Collection Procedure Act, 28 U.S.C.
            §§ 3001-3308 (including the 10% surcharge authorized by 28 U.S.C.
            § 3015); and

            c.     With respect to all amounts due, all offset rights pursuant to
            the Treasury Offset Program.

     9.     To preserve the deterrent effect of the civil penalty, amounts ordered to be

            paid as civil penalties pursuant to the final judgment entered in this action

            shall be treated as penalties paid to the government for all purposes,

            including all tax purposes.

     10.    The Court retains jurisdiction of this matter for purposes of enforcing the

            final judgment entered in this action.

     11.    The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 17th day of July, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            4
